Citation Nr: 1029198	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  08-32 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to an effective date earlier than August 8, 2007 for 
grant of service connection for diabetes mellitus. 


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from August 1964 to 
May1969.

The appeal comes before the Board of Veterans' Appeals (Board) 
from a January 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which 
granted entitlement to service connection for diabetes mellitus 
effective August 8, 2007.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the issue on appeal was obtained.

2.  In a January 2008 rating decision, the RO granted the Veteran 
service connection for diabetes mellitus effective August 9, 
2007, the date his original for service connection for diabetes 
mellitus claim was received.


CONCLUSION OF LAW

The criteria for an effective date prior to August 8, 2007, for 
the grant of service connection for diabetes have not been met.  
38 U.S.C.A. § 5110(West 2002 & Supp. 2009); 38 C.F.R. § 3.400 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The Court, in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), has held that the VCAA notice requirements 
apply to all elements of a claim.

In regard to the claim for an effective date earlier than August 
8, 2007 for the grant of service connection for diabetes, a VCAA-
compliant notice letter pertaining to this issue was not provided 
to the Veteran; however, the request for an earlier effective 
date is a downstream issue, which was initiated by a notice of 
disagreement.  The Court has held that, as in this case, once a 
notice of disagreement from a decision establishing service 
connection and assigning the rating and effective date has been 
filed the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 
control as to the further communications with the appellant, 
including as to what "evidence [is] necessary to establish a 
more favorable decision with respect to downstream elements...." 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Moreover, the 
resolution of the Veteran's appeal for an earlier effective date 
is also dependent on the Court's interpretation of the law and 
regulations pertaining to claims for VA benefits.  Consequently, 
no further development under the VCAA is warranted.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. 
App. 227, 231- 32 (2000); see also Livesay v. Principi, 15 Vet. 
App. 165 (2001) (en banc) (holding that the VCAA is not 
applicable where it could not affect a pending matter and could 
have no application as a matter of law).

Earlier Effective Date

VA law provides that the effective date for an award of 
disability compensation based on an original claim shall be the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.400 (2009).

The terms "claim" and "application" mean a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p).

A specific claim in the form prescribed by VA must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  Any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his duly-authorized 
representative, a Member of Congress, or some person acting as 
next friend of a claimant who is not sui juris may be considered 
an informal claim.  Such informal claim must identify the benefit 
sought. Upon receipt of an informal claim, if a formal claim has 
not been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered as filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155(a).

Generally, the date of receipt of a claim is the date on which a 
claim, information, or evidence is received by VA.  See 38 C.F.R. 
§ 3.1(r).

The effective date of an award for disability compensation will 
be the day following separation from active service or date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, date of receipt of claim, or 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2).

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant. By reasonable doubt is meant 
one which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102 (2006).


Factual Background and Analysis

The record reflects that, following separation from service, the 
first communication from the Veteran seeking service connection 
for any disability was his August 2007 claim for service 
connection for diabetes.  This claim was received by the RO on 
August 8, 2007.  In his claim, the Veteran indicated that he had 
never previously filed a claim with VA. 

In the January 2008 rating decision, the RO noted that service 
department evidence indicated that the Veteran served in Vietnam, 
and granted service connection for diabetes as presumptively 
related to in-service Agent Orange exposure.  Service connection 
was granted effective August 8, 2007, the date the claim for 
service connection was received.  

The Veteran has not asserted, and the record does not reflect, 
that he filed a claim for service connection for diabetes prior 
to August 8, 2007; rather, he contends that he is entitled to an 
earlier effective date for the grant of service connection as he 
was initially diagnosed with diabetes in 1997.

A patient data report from Lutheran Medical Center indicates the 
Veteran was seen in February 1997 for a diabetes consult.  

A private treatment record dated in January 2002 also reported a 
diagnosis of diabetes mellitus.  VA treatment records dated 
January to July 2007 and a January 2008 VA examination report all 
note a diagnosis of diabetes mellitus. 

Despite the Veteran's assertions regarding entitlement to an 
earlier effective date for the grant of service connection, the 
Board finds that the record includes no document associated with 
the claims file that can be construed as pending claim for 
service connection for diabetes prior to August 8, 2007.  While, 
as indicated above, the governing legal authority authorizes an 
effective date for the grant of service connection as early as 
the day after the date of the Veteran's discharge from service if 
a claim for service connection was filed within one year of 
discharge, such is not the case here.  In this regard, the 
earliest evidence of any claim for service connection is the 
claim filed on August 8, 2009.

Therefore, as there is no communication which can be construed as 
a claim, formal or informal, for service connection for diabetes 
within one year of separation from service, the appropriate 
effective date for the award of service connection for this 
disability is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  See 38 C.F.R. § 
3.400(b)(2)(i).  In this case, the initial claim for service 
connection was received at the RO on August 8, 2007.

In addition, while VA and private treatment records dated prior 
to August 8, 2007 reflect diagnoses of and treatment for 
diabetes, the mere presence of medical evidence does not 
establish intent on the part of the veteran to seek service 
connection for a condition.  See Brannon v. West, 12 Vet. App. 
32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 
(1999) (where appellant had not been granted service connection, 
mere receipt of medical records could not be construed as 
informal claim).  Merely seeking treatment does not establish a 
claim, to include an informal claim, for service connection.  
Thus, records of treatment for diabetes, prior to August 8, 2007, 
cannot be interpreted as an informal claim for service 
connection.

In this case, there is no document that can be construed as a 
claim for service connection for diabetes filed prior to August 
8, 2007.  The record clearly shows that the Veteran filed an 
original claim for service connection on that date, and there is 
no communication from the Veteran to VA prior to that date that 
can be construed as a pending claim for service connection for 
diabetes.  As such, there is no legal basis for granting service 
connection for diabetes prior to this date.  Rather, the 
governing legal authority makes clear that, under these 
circumstances, the effective date can be no earlier than that 
assigned.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).

For the foregoing reasons, the record does not provide a basis 
for assignment of an effective date earlier than August 8, 2007 
for the grant of service connection for diabetes.  As the Board 
finds that the preponderance of the evidence is against the 
appellant's earlier effective date claim, the benefit of the 
doubt doctrine does not apply.  See Schoolman v. West, 12 Vet. 
App. 307, 311 (1999).


ORDER

Entitlement to an effective date earlier than August 8, 2007 for 
the grant of service connection for diabetes is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


